 



Exhibit 10.3

AGREEMENT FOR RESTRICTED STOCK AWARD

This Agreement for Restricted Stock Award agreement (the “Agreement”) is between
FIRST FINANCIAL BANCORP., an Ohio Corporation (the “Corporation”), and [employee
name], who, as of [date], which is the date of this Agreement, is an employee of
[employer name] (the “Employee”):

WHEREAS, the Corporation established the 1999 Stock Incentive Plan for Officers
and Employees (the “Plan”) and a Committee of the Board of Directors of the
Corporation designated in the Plan (the “Committee”) approved the execution of
this Agreement containing the Restricted Stock Award herein set forth to the
Employee upon the terms and conditions hereinafter set forth:

NOW THEREFORE, in consideration of the mutual obligations contained herein, it
is hereby agreed:



1.   Award of Restricted Stock. The Corporation hereby awards to Employee as of
the date of this Agreement [number of shares awarded] shares of restricted
Common Stock of the Corporation (“Common Stock”), without par value, in
consideration of services to be rendered.   2.   Restrictions on Transfer. The
shares of restricted Common Stock so received by the Employee and any additional
shares attributable thereto received by the Employee as a result of any stock
dividend, recapitalization, merger, reorganization or similar event are subject
to the restrictions set forth herein and may not be sold, assigned, transferred,
pledged or otherwise encumbered during the Restriction Period, except as
permitted hereby.   3.   Restriction Period. The Restriction Period begins as of
the date of this Agreement and ends with respect to the restricted Common Stock
granted under this Agreement as of whichever is later: (i) the applicable
anniversary date(s) of the date of this Agreement (the “Anniversary Dates”) as
set forth in Schedule 3(a), or (ii) the applicable Anniversary Date(s) as of
which the Committee determines that the applicable Benchmarks are met as set
forth in Schedule 3(b). The ending of the Restriction Period also may be
referred to in this Agreement as the vesting of the restricted Common Stock or
as when the Common Stock vests. Notwithstanding the foregoing, if the Committee
determines that there has been a Change in Control (as such term is defined in
the Plan), the Restriction Period ends with respect to such shares of restricted
Common Stock, effective as of the date of such Change in Control (as determined
by the Committee).       The Committee may, at the time of the granting to the
Employee of the restricted Common Stock or at any time thereafter, reduce or
terminate the Restriction Period otherwise applicable to all or any portion of
the restricted Common Stock, provided, however, that if the Employee is a
Covered Employee (as defined in the Plan), any applicable Benchmarks have been
satisfied, or the Covered Employee has terminated employment due to his or her
death or Disability (as defined in the Plan).

Schedule 3(a)

                  Shares of Common Stock         First Eligible to Vest on    
Anniversary Date   Indicated Anniversary Date Group   of this Agreement   If
Benchmarks Are Met
A
  1st anniversary date    
B
  2nd anniversary date    
C
  3rd anniversary date    
D
  4th anniversary date    

Schedule 3(b)



    The following performance-based standards (“Benchmarks”) apply separately to
each Group as described in Schedule 3(a) of the restricted Common Stock awarded
under this Agreement. The Benchmark for each such Group is met only if the
Committee determines that First Financial Bancorp. achieved at least a 12%
return on equity (“ROE”) for an applicable period for that Group as specified
below. The Anniversary Dates as of which the applicable Benchmarks, if met, will
be deemed to be satisfied are set forth in this Schedule 3(b). For the purposes
of this Agreement, return on equity will mean after-tax earnings as determined
according to generally accepted accounting principles (GAAP) divided by average
shareholders’ equity for the applicable periods.



  a.   For the shares of Common Stock in Group A, Group B, and Group C which are
first eligible to vest on a specified Anniversary Date, the Benchmark for each
such Group is met as of such specified Anniversary Date only if the Committee
determines that ROE for the calendar year prior to the calendar year containing
the specified Anniversary Date is at least 12%.

 



--------------------------------------------------------------------------------



 



  b.   As an example, for shares of Common Stock in Group A which are first
eligible to vest on the first Anniversary Date, the Benchmark for Group A is met
on the first Anniversary Date only if the Committee determines that ROE for the
calendar year prior to the calendar year containing the first Anniversary Date
is at least 12%. If that is the case, shares in Group A will vest on the first
Anniversary Date (provided such shares have not been forfeited prior to such
Anniversary Date pursuant to Section 4 of this Agreement).     c.   As another
example, for shares of Common Stock in Group C which are first eligible to vest
on the third Anniversary Date, the Benchmark for Group C is not met on the third
Anniversary Date if the Committee determines that ROE for the calendar year
prior to the calendar year containing the third Anniversary Date is less than
12%. In that case, shares in Group C will not vest on the third Anniversary
Date. This result occurs even if the average of the returns on equity for all
calendar years since the year containing the date of this Agreement is 12% or
higher.     d.   For the shares of Common Stock in Group D, the Benchmark is met
as of the fourth Anniversary Date and those shares will vest on the fourth
Anniversary Date (provided such shares have not been forfeited prior to such
Anniversary Date pursuant to Section 4 of this Agreement) if the Committee
determines that either: (i) ROE for the calendar year prior to the calendar year
containing the fourth Anniversary Date is at least 12%, or (ii) the average of
the returns on equity calculated separately for each calendar year beginning
with the calendar year containing the date of this Agreement and ending with the
calendar year prior to the fourth Anniversary Date is at least 12%.     e.   If
shares of Common Stock in Group A, Group B, or Group C do not vest on the
Anniversary Date on which they first are eligible to vest because the Committee
determines that ROE for the calendar year prior to the calendar year containing
the such Anniversary Date for the Group is less than 12%, the Benchmark for the
shares in such Group will be met and such shares will vest on the first
subsequent Anniversary Date (provided such shares have not been forfeited prior
to such Anniversary Date pursuant to Section 4 of this Agreement) which is not
later than the fourth Anniversary Date and on which the Committee determines
that the average of the returns on equity calculated separately for each
calendar year beginning with the calendar year containing the date of this
Agreement and ending with the calendar year prior to such Anniversary Date is at
least 12%.     f.   For example, if the Benchmark described in paragraph a is
not met for Group A as of the first Anniversary Date, but the Committee
determines that the average of the ROE for the calendar year containing the date
of this Agreement and the ROE for the following calendar year is at least 12%,
the shares of Common Stock in Group A will vest on the second Anniversary

2



--------------------------------------------------------------------------------



 



      Date (provided no forfeiture has occurred pursuant to Section 4). In this
example, the shares in Group B will vest on the second Anniversary Date only if
the ROE for the calendar year prior to the year containing the second
Anniversary Date is at least 12% (and provided no forfeiture has occurred
pursuant to Section 4).



4.   Forfeiture Provision. Notwithstanding any other provision of this
Agreement, Employee hereby agrees that if his or her employment with the
Corporation is terminated for any reason, voluntarily or involuntarily, whether
by retirement, death, disability, resignation or dismissal for cause or
otherwise, and such termination is prior to the ending of the Restriction Period
applicable to any shares of the restricted Common Stock, the Employee’s
ownership and all related rights with respect to all shares of Common Stock for
which the Restriction Period has not ended as of the date that the termination
of employment occurs will be forfeited automatically as of the date that such
termination of employment occurs, and the Corporation automatically will become
the sole owner of such shares as of such date.       References to the
Corporation in this Section include the Corporation’s subsidiaries and
Affiliates. A transfer of the Employee’s employment between subsidiaries and/or
Affiliates of the Corporation or between any subsidiary or Affiliate and the
Corporation will not be considered a termination of employment for purposes of
this Agreement. Notwithstanding the foregoing, an Employee’s employment will be
considered terminated for purposes of this Agreement as of the date that the
Employee’s employing subsidiary or Affiliate ceases to be a subsidiary or
Affiliate of the Corporation for any reason, unless prior to or as of such date
the Employee’s employment is transferred to the Corporation or to a remaining
subsidiary or Affiliate of the Corporation.



5.   Stock Certificates.



  (a)   Upon award of the restricted Common Stock to the Employee, one or more
stock certificates which evidence such shares of restricted Common Stock will be
issued by the Corporation for the benefit of the Employee. Each such stock
certificate will be deposited with and held by the Corporation or its agent. Any
such certificate for restricted Common Stock of the Corporation resulting from
any stock dividend, recapitalization, merger, reorganization or similar event
will also be deposited with and held by the Corporation or its agent. All such
stock certificates and Common Stock evidenced thereby will be subject to the
forfeiture provisions, limitations on transferability and all other restrictions
herein contained. The Employee hereby agrees to deposit with the Corporation
stock powers endorsed by the Employee in blank and in such number as requested
by the Corporation.     (b)   All stock certificates for shares of restricted
Common Stock issued during the Restriction Period will bear the following
legend:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
First Financial Bancorp. 1999 Stock Incentive Plan and a Restricted Stock
Agreement. Copies of such Plan and Agreement are on file at the offices of First
Financial Bancorp., Hamilton, Ohio.”



  (c)   With regard to any shares of restricted Common Stock which cease to be
subject to restrictions pursuant to Section 3, the Corporation will, within
sixty (60) days of the date such shares cease to be subject to restrictions,
transfer Common Stock for such shares free of all restrictions set forth in the
Plan and this Agreement to the Employee or the Employee’s designee, or in the
event of such Employee’s death subsequent to expiration of the Restriction
Period, to the Employee’s legal representative, heir or legatee.



6.   Shareholder’s Rights. Subject to the terms of this Agreement, during the
Restriction Period:



  (a)   The Employee will have, with respect to the restricted Common Stock, the
right to vote all shares of the restricted Common Stock received under or as a
result of this Agreement, including shares which are subject to the restrictions
on transfer in Section 2 and to the forfeiture provisions in Section 4 of this
Agreement.

3



--------------------------------------------------------------------------------



 



  (b)   Cash dividends paid with respect to restricted Common Stock during the
Restriction Period will be paid in cash to the Employee.     (c)   Dividends
payable in Common Stock with respect to the restricted Common Stock during the
Restriction Period will be held subject to the vesting of the underlying
restricted Common Stock and then automatically paid in the form of Common Stock
to the Employee.



7.   Regulatory Compliance. The issue of shares of restricted Common Stock and
Common Stock will be subject to full compliance with all then-applicable
requirements of law and the requirements of the exchange upon which Common Stock
may be traded, as set forth in the Plan.   8.   Withholding Tax. The Employee
agrees that, in the event that award and receipt of the restricted Common Stock
or the expiration of restrictions thereon results in the Employee’s realization
of income which for federal, state or local income tax purposes is, in the
opinion of counsel for the Corporation, subject to withholding of tax at source
by the Employee’s employer, the Employee will pay to such Employee’s employer an
amount equal to such withholding tax or make arrangements satisfactory to the
Corporation regarding the payment of such tax (or such employer on behalf of the
Corporation may withhold such amount from Employee’s salary or from dividends
paid by the Corporation on shares of the restricted Common Stock or any other
compensation payable to the Employee).   9.   Investment Representation. The
Employee represents and agrees that if he or she is awarded and receives the
restricted Common Stock at a time when there is not in effect under the
Securities Act of 1933 a registration statement pertaining to the shares and
there is not available for delivery a prospectus meeting the requirements of
Section 10(A)(3) of said Act, (i) he or she will accept and receive such shares
for the purpose of investment and not with a view to their resale or
distribution, (ii) that upon such award and receipt, he or she will furnish to
the Corporation an investment letter in form and substance satisfactory to the
Corporation, (iii) prior to selling or offering for sale any such shares, he or
she will furnish the Corporation with an opinion of counsel satisfactory to the
Corporation to the effect that such sale may lawfully be made and will furnish
the Corporation with such certificates as to factual matters as the Corporation
may reasonably request, and (iv) that certificates representing such shares may
be marked with an appropriate legend describing such conditions precedent to
sale or transfer.   10.   Federal Income Tax Election. The Employee hereby
acknowledges receipt of advice that, pursuant to current federal income tax
laws, (i) he or she has thirty (30) days in which to elect to be taxed in the
current taxable year on the fair market value of the restricted Common Stock in
accordance with the provisions of Internal Revenue Code Section 83(b), and
(ii) if no such election is made, the taxable event will occur upon expiration
of restrictions on transfer at termination of the Restriction Period and the tax
will be measured by the fair market value of the restricted Common Stock on the
date of the taxable event.   11.   Adjustments. If, after the date of this
Agreement, the Common Stock of the Corporation is, as a result of a merger,
reorganization, consolidation, recapitalization, reclassification, split-up,
spin-off, separation, liquidation, stock dividend, stock split, reverse stock
split, property dividend, share repurchase, share combination, share exchange,
issuance of warrants, rights or debentures or other change in corporate
structure of the Corporation, increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Corporation or of another corporation, then:

4



--------------------------------------------------------------------------------



 



  (a)   there automatically will be substituted for each share of restricted
Common Stock for which the Restriction Period has not ended granted under the
Agreement the number and kind of shares of stock or other securities into which
each outstanding share is changed or for which each such share is exchanged; and
    (b)   the Corporation will make such other adjustments to the securities
subject to provisions of the Plan and this Agreement as may be appropriate and
equitable; provided, however, that the number of shares of restricted Common
Stock will always be a whole number.



12.   Notices. Each notice relating to this Agreement must be in writing and
delivered in person or by registered mail to the Corporation at its office, 300
High Street, Hamilton, Ohio 45011, attention of the Secretary, or at such other
place as the Corporation has designated by notice. All notices to the Employee
or other person or persons succeeding to his or her interest will be delivered
to the Employee or such other person or persons at the Employee’s address below
specified or such other address as specified in a notice filed with the
Corporation.   13.   Determinations of the Corporation Final. Any dispute or
disagreement which arises under, as a result of, or in any way relates to the
interpretation or construction of this Agreement will be determined by the Board
of Directors of the Corporation or by a committee appointed by the Board of
Directors of the Corporation (or any successor corporation). The Employee hereby
agrees to accept any such determination as final, binding and conclusive for all
purposes.   14.   Successors. All rights under this Agreement are personal to
the Employee and are not transferable except that in the event of the Employee’s
death, such rights are transferable to the Employee’s legal representatives,
heirs or legatees. This Agreement will inure to the benefit of and be binding
upon the Corporation and its successors and assigns.   15.   Obligations of the
Corporation. The liability of the Corporation under the Plan and this Agreement
is limited to the obligations set forth therein. No term or provision of the
Plan or this Agreement will be construed to impose any liability on the
Corporation in favor of the Employee with respect to any loss, cost or expense
which the Employee may incur in connection with or arising out of any
transaction in connection therewith.   16.   Governing Law. This Agreement will
be governed by and interpreted in accordance with the laws of the State of Ohio.
  17.   Plan. The First Financial Bancorp. 1999 Stock Incentive Plan for
Officers and Employees (the “Plan”) will control if there is any conflict
between the Plan and this Agreement and on any matters that are not contained in
this Agreement. A copy of the Plan has been provided to the Employee and is
incorporated by reference and made a part of this Agreement. Capitalized terms
used but not specifically defined in this Agreement will have the definitions
given to them in the Plan.   18.   Entire Agreement. This Agreement and the Plan
supersede any other agreement, whether written or oral, that may have been made
or entered into by the Corporation and/or any of its subsidiaries and the
Employee relating to the shares of restricted Common Stock that are granted
under this Agreement. This Agreement and the Plan constitute the entire
agreement by the parties with respect to such matters, and there are no
agreements or commitments except as set forth herein and in the Plan.

5



--------------------------------------------------------------------------------



 



19.   Captions; Counterparts. The captions in this Agreement are for convenience
only and will not be considered a part of or affect the construction or
interpretation of any provision of this Agreement. This Agreement may be
executed in any number of counterparts, each of which will constitute one and
the same instrument.

IN WITNESS WHEREOF, this Agreement for Restricted Stock Award has been executed
and dated by the parties hereto as of the ___day of ___, 200___.

                  FIRST FINANCIAL BANCORP.
 
           

  By:        

     

--------------------------------------------------------------------------------

   
 
           

  Title:   President & CEO    
 
           

     

--------------------------------------------------------------------------------

   

      Signature of Employee    

I hereby direct that all cash dividends to which I am entitled on my shares of
restricted Common Stock under the foregoing Agreement as well as all notices and
other written communications in connection with such shares be mailed to me at
the following address:

             
 
                     

      Name of Employee    
 
                     

      Street Address    
 
                     

      City, State, and Zip Code    
 
                     

      Social Security Number    
 
                     

      Signature of Employee    

RSA99-EMP

6